Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 12, 2021

                                      No. 04-21-00215-CV

                                      Johnny VASQUEZ,
                                           Appellant

                                                v.

                                       Sonia SOTELLO,
                                           Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2021CV00358
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER

        After we reinstated this appeal, the clerk’s record was due to be filed with this court on
October 8, 2021. See TEX. R. APP. P. 35.1. After the due date, the Bexar County District Clerk
notified this court that Appellant has not paid the clerk’s fee for preparing the record and
Appellant is not entitled to a free clerk’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id. R.
20.1.
       If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution without further notice. See id. R. 37.3(b).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court